Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 1 of 21 PagelD #:13496

Exhibit 1
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 2 of 21 PagelD #:13497

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

PHYSICIANS HEALTHSOURCE, INC.,
individually and as the representative of a class of
similarly-situated persons,

Plaintiff, Case No.: 12-cv-5105

v. Hon. Matthew F. Kennelly

A-S MEDICATION SOLUTIONS LLC, WALTER
HOFF and JOHN DOES 1-10,

Defendants.

DECLARATION OF WALLACE C. SOLBERG
I, Wallace C. Solberg, declare as follows:

1, I am one of the attorneys for Plaintiff, Physicians Healthsource, Inc., and the Class
in this matter.

2. On October 17, 2018, I sent via email to defense counsel, Eric Samore, a proposed
Joint Stipulation stating that Plaintiff seeks on behalf of itself and the Class $500 per violation of
the Telephone Consumer Protection Act of 1991 (“TCPA”), and that Plaintiff and the Class would
not seek to treble that amount to $1,500 per violation as permitted under the TCPA. (10/17/18
email from Solberg to Samore with proposed Stipulation is attached as Exhibit A).

3. On October 19, 2018, Mr. Samore sent a redline response to Plaintiff's proposed
Stipulation adding additional language, including the statement that “Defendants A-S Medication
Solutions LLC and Walter [Hoff] do not oppose this stipulation.” (10/18/18 email from Samore
to Good with Defendants’ redline attached as Exhibit B). Samore advised that he needed agreement
from other attorneys for Defendant regarding the redline. (/d@) Plaintiff had no objection to

Defendants’ redline changes.
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 3 of 21 PagelD #:13498

4. Thereafter, on October 22, 2018, Jacqueline Deluca, another attorney for
Defendants, sent via email a document styled “Plaintiff's Stipulation of Fact,” and stated: “We
have no objection to Plaintiff's filing of the attached document, which has minor changes from
that which Eric [Samore] sent you last week.” (10/22/18 DeLuca email to Solberg with proposed
“Plaintiff's Stipulation of Fact,” attached as Exhibit C).

5. On October 22, 2018, Plaintiff's counsel (Solberg) sent an email to DeLuca
regarding the proposed Plaintiff’s Stipulation of Fact, asking whether Defendants wished to enter
into a stipulation regarding damages, namely, that Plaintiff seeks $500 per violation, and would
not seek $1,500 per violation, or whether Defendants objected to Plaintiff filing the a document
styled as “Plaintiff's Unopposed Statement Regarding Damages.” (10/22/18 email from Solberg
to DeLuca, attached as Exhibit D).

6. Thereafter, following a telephone conference, Defendants’ counsel (Ms. DeLuca)
on October 23, 2018, left Plaintiff's counsel (Solberg) a voice message stating that Defendants
were “okay” with Plaintiff filing the document Defendants (Ms. DeLuca) emailed to Plaintiff on
October 22, 2018, see Exhibit D attachment, and that it would be named “Plaintiff's Statement on
Damages.”

I declare under penalty of perjury the foregoing is true and correct.

Executed on October 26, 2018 Li DaQ0r.0 C. Su bBg

Wallace C. Solberg
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 4 of 21 PagelD #:13499

Exhibit A
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 5 of 21 PageID #:13500

Wallace Solberg

From: Wallace Solberg

Sent: Wednesday, October 17, 2018 4:55 PM

To: 'Samore, Eric’; Hoeppner, Yesha

Ce: Ross Good; Brian Wanca; Ryan Kelly

Subject: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages
Attachments: PHI v. A-S--PI.'s Proposed Stipulation re Statutory Damages.docx

Eric: This email follows our telephone conversation yesterday afternoon after Court. Although you stated Defendants
were not interested in entering a stipulation, Plaintiff offers the following as to damages, namely, a Stipulation wherein
Plaintiff and the Class state they only seek $500 per violation of the TCPA, and do not and will not seek to treble that
amount to $1,500 per violation. Please advise if Defendants are agreeable to the attached proposed stipulation. W.
Solberg

Wallace C. Solberg, Esq.
ANDERSON+WANCA

3701 Algonquin Road, Suite 500

Rolling Meadows, Illinois 60008
Telephone: (847) 368-1500

Facsimile: (847) 368-1501

E-mail: wsolberg@andersonwanca.com

Website: www.andersonwanca.com
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 6 of 21 PagelD #:13501

Draft 10/17/18

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

PHYSICIANS HEALTHSOURCE, INC.,
individually and as the representative of a class of
similarly-situated persons,

Plaintiff, Case No.: 12-cv-5105

Vv. Hon. Matthew F. Kennelly

A-S MEDICATION SOLUTIONS LLC, WALTER
HOFF and JOHN DOES 1-10,

Defendants.

[PROPOSED] JOINT STIPULATION
Plaintiff and Class Representative, Physicians Healthsource, Inc., and Defendants, A-S

Medication Solutions LLC and Walter Hoff, hereby stipulate as follows:

1. Plaintiff seeks on behalf of itself and the Class “$500 in damages for each such
violation” of the Telephone Consumer Protection Act of 1991 (“TCPA”). 47 U.S.C.
§ 227(b)(3)(B).

2. Plaintiff does not ask the Court to find “that the defendant[s] willfully or knowingly
violated” the TCPA, and Plaintiff does not ask the Court to “increase the amount of the award to
an amount equal to not more than 3 times the amount available under subparagraph (B) of this

paragraph.” 47 U.S.C. § 227(b)(3).

 

 

By:  /s/Eric L. Samore By:  /s/ Wallace C. Solberg
SMITHAMUNDSEN LLC ANDERSON + WANCA
150 N. Michigan Avenue #3300 3701 Algonquin Road, Suite 500
Chicago, IL 60601 Rolling Meadows, IL 60008

(312) 894-3251
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 7 of 21 PagelD #:13502

Telephone: 847/368-1500

Attorneys for Defendants
Attorneys for Plaintiff and the Class
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 8 of 21 PagelD #:13503

Exhibit B
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 9 of 21 PageID #:13504

Wallace Solberg a

From: Samore, Eric <ESamore@saiawus.com>

Sent: Friday, October 19, 2018 1:23 PM

To: Ross Good

Cc: Wallace Solberg; Hoeppner, Yesha; Brian Wanca; Ryan Kelly; COYLE, MICHAEL

Subject: RE: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages [IWOV-
Active.FID382189]

Attachments: PHI v. A-S--Pl._s Proposed Stip Statutory Damages (ES edits).DOCX

Ross,

I have made a few minor suggested edits in redline to the proposed stipulation. e.g. since it just concerns what
Plaintiff is requesting, I do not believe that it can accurately be described as a “Joint Stipulation”.

Please review my attached edits and let me know what you think.

Mike Coyle is out until Monday, and I need his agreement too.

Thank you for your attention to this matter.

Best regards,

Eric

 

From: Ross Good [mailto:rgood@andersonwanca.com]

Sent: Friday, October 19, 2018 9:22 AM

To: Samore, Eric

Cc: Wallace Solberg; Hoeppner, Yesha; Brian Wanca; Ryan Kelly
Subject: Re: PHI v. A-S--PI.'s Proposed Stipulation re Statutory Damages

Eric,

This email follows Plaintiff's proposed Stipulation sent to you on Wednesday and your response stating you were going to consult
with your client. If you do not advise us by close of business today, October 19, that Defendants agree to the Stipulation as written, we
will take that as Defendants’ refusal to enter into the proposed Stipulation.

Thanks

Ross Good

Anderson + Wanca

3701 Algonquin Rd., Suite 500
Rolling Meadows, IL 60008
rg00d@andersonwanca.com - EMail
(847) 350-9861 - Direct Line

(847) 350-9861 - Direct Fax

(847) 368-1500 - Office Phones
(847) 368-1501 - Office Fax

On Thu, Oct 18, 2018 at 1:15 PM Samore, Eric <ESamore@salawus.com> wrote:
thanks Wally.

I am checking with my client and will circle back.
 

Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 10 of 21 PagelID #:13505

Draft 10/17/18

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

PHYSICIANS HEALTHSOURCE, INC., )
individually and as the representative of a class of )
similarly-situated persons, )
)

Plaintiff, ) Case No.: 12-cv-5105
)

v. ) Hon. Matthew F. Kennelly
)
A-S MEDICATION SOLUTIONS LLC, WALTER +)
HOFF and JOHN DOES 1-10, }
)
Defendants. )
UNOPPOSED JPROPOSEDLJOENESTIPULATION

' Plaintiff and Class Representative, Physicians Healthsource, Inc.,-and Defendants, A-S

Medication Selutiens LLC and- Walter Hefé hereby stipulate as follows:
1. Plaintiff seeks on behalf of itself and members of the Class “$500 in damages for
each such violation” of the Telephone Consumer Protection Act of 1991 (“TCPA”). 47 U.S.C.

§ 227(b)(3)(B).
2. Plaintiff does not and will not ask the Court to find “that the defendant[s] willfully

or knowingly violated” the TCPA, and Plaintiff does not_and will not ask the Court to “increase
the amount of the award to an amount equal to not more than 3 times the amount available under
subparagraph (B) of this paragraph.” 47 U.S.C. § 227(b)(3).

23. Defendants A-S Medication Solutions LLC and Walter do not oppose this

stipulation,

By:  /s/Eric L. Samore By:  /s/ Wallace C. Solberg
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 11 of 21 PagelD #:13506

SMITHAMUNDSEN LLC

150 N. Michigan Avenue #3300
Chicago, IL 60601

(312) 894-3251

Attorneys for Defendants

ANDERSON + WANCA

3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Telephone: 847/368-1500

Attorneys for Plaintiff and the Class
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 12 of 21 PagelD #:13507

Exhibit C
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 13 of 21 PagelD #:13508

 

Wallace Solberg .

From: DELUCA, JACQUELINE <JDELUCA@fraserstryker.com>

Sent: Monday, October 22, 2018 4:03 PM

To: Wallace Solberg; Ross Good; Brian Wanca

Cc: ESamore@salawus.com; COYLE, MICHAEL; BRENNAN, VERA; Hoeppner, Yesha
(YHoeppner@salawus.com)

Subject: RE: PHI v. A-S--PI.'s Proposed Stipulation re Statutory Damages [IWOV-
Active.FID382189]

Attachments: FRASER-#1990166-v1-Stip.docx

Wallace:

We have had the chance to speak with our client about your proposed filing. We have no objection to Plaintiffs’ filing of
the attached document, which has minor changes from that which Eric sent you last week.

Jacquie

Jacqueline M. DeLuca

es) Attorney
= Fraser Stryker PC LLO
peed hoa wia'acazisaed 500 Energy Plaza | 409 South 17th Street | Omaha, NE 68102

ce mnreaowes Direct Dial 402.978.5268 | Fax 402.341.8290
= jdeluca@fraserstryker.com

  
 

The information contained in this message is confidential and may be attorney-client privileged. It is intended only for
the use of the individual or entity identified above. If the receiver of this message is not the intended recipient, you are
hereby notified that reading, distribution, use, or copying of this message is strictly prohibited. If you have received
this message in error, please immediately notify the sender by replying to the address noted above and delete the
message. Thank you.

 

From: Wallace Solberg [mailto:wsolberg@andersonwanca.com |]

Sent: Monday, October 22, 2018 1:07 PM

To: Samore, Eric; Ross Good

Cc: Hoeppner, Yesha; Brian Wanca; Ryan Kelly; COYLE, MICHAEL

Subject: RE: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages [IWOV-Active.FID382189]

Eric: We have no objection to your red-lined changes. Please advise if your client has approved. Thanks W. Solberg

From: Samore, Eric [mailto:ESamore@salawus.com]
Sent: Friday, October 19, 2018 1:23 PM

To: Ross Good <rgood @andersonwanca.com>

Cc: Wallace Solberg <wsolberg@andersonwanca.com>; Hoeppner, Yesha <YHoeppner@salawus.com>; Brian Wanca
<bwanca@andersonwanca.com>; Ryan Kelly <rkelly@andersonwanca.com>; COYLE, MICHAEL

<MCOYLE@FraserStryker.com>
Subject: RE: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages [IWOV-Active.FID382189]

Ross,
I have made a few minor suggested edits in redline to the proposed stipulation. e.g. since it just concerns what

Plaintiff is requesting, I do not believe that it can accurately be described as a “Joint Stipulation”.
Please review my attached edits and let me know what you think.

Mike Coyle is out until Monday, and J need his agreement too.

Thank you for your attention to this matter.
 

Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 14 of 21 PagelD #:13509

Best regards,
Eric

 

From: Ross Good [mailto:rgood@andersonwanca.com]
Sent: Friday, October 19, 2018 9:22 AM

To: Samore, Eric
Cc: Wallace Solberg; Hoeppner, Yesha; Brian Wanca; Ryan Kelly
Subject: Re: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages

Eric,

This email follows Plaintiff's proposed Stipulation sent to you on Wednesday and your response stating you were going to consult
with your client. If you do not advise us by close of business today, October 19, that Defendants agree to the Stipulation as written, we
will take that as Defendants’ refusal to enter into the proposed Stipulation.

Thanks

Ross Good

Anderson + Wanca

3701 Algonquin Rd., Suite 500
Rolling Meadows, IL 60008
rgood@andersonwanca.com - EMail
(847) 350-9861 - Direct Line

(847) 350-9861 - Direct Fax

(847) 368-1500 - Office Phones
(847) 368-1501 - Office Fax

On Thu, Oct 18, 2018 at 1:15 PM Samore, Eric <ESamore@salawus.com> wrote:
thanks Wally.

I am checking with my client and will circle back.

 

From: Wallace Solberg [mailto:wsolberq@andersonwanca.com]
Sent: Wednesday, October 17, 2018 4:55 PM

To: Samore, Eric; Hoeppner, Yesha

Cc: Ross Good; Brian Wanca; Ryan Kelly

Subject: PHI v. A-S--PI.'s Proposed Stipulation re Statutory Damages

Eric: This email follows our telephone conversation yesterday afternoon after Court. Although you stated
Defendants were not interested in entering a stipulation, Plaintiff offers the following as to damages, namely, a
Stipulation wherein Plaintiff and the Class state they only seek $500 per violation of the TCPA, and do not and
will not seek to treble that amount to $1,500 per violation. Please advise if Defendants are agreeable to the

attached proposed stipulation. W. Solberg
 

Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 15 of 21 PagelID #:13510

Wallace C. Solberg, Esq.

ANDERSON+WANCA

3701 Algonquin Road, Suite 500
Rolling Meadows, Illinois 60008
Telephone: (847) 368-1500

Facsimile: (847) 368-1501

E-mail: wsolberg@andersonwanca.com

Website: www.andersonwanca.com
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 16 of 21 PagelD #:13511

Draft 10/17/18

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

PHYSICIANS HEALTHSOURCE, INC.,
individually and as the representative of a class of
similarly-situated persons,

Plaintiff, Case No.: 12-cv-5105

Vv. Hon. Matthew F. Kennelly

A-S MEDICATION SOLUTIONS LLC, WALTER
HOFF and JOHN DOES 1-10,

Defendants.
PLAINTIFF'S STIPULATION OF FACT
Plaintiff and Class Representative, Physicians Healthsource, Inc., hereby stipulate as
follows:
1. Plaintiff seeks on behalf of itself and members of the Class “$500 in damages for
each such violation” of the Telephone Consumer Protection Act of 1991 (‘TCPA”). 47 U.S.C.
§ 227(b)(3)B).
2. Plaintiff does not and will not ask the Court to find “that the defendant[s] willfully
or knowingly violated” the TCPA, and Plaintiff does not and will not ask the Court to “increase

the amount of the award to an amount equal to not more than 3 times the amount available under

subparagraph (B) of this paragraph.” 47 U.S.C. § 227(b)(3).

By:  /s/ Wallace C. Solberg
ANDERSON + WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 17 of 21 PagelD #:13512

Telephone: 847/368-1500

Attorneys for Plaintiff and the Class
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 18 of 21 PagelD #:13513

Exhibit D
Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 19 of 21 PagelD #:13514

Wallace Solberg

 

From: Wallace Solberg

Sent: Monday, October 22, 2018 5:38 PM

To: ‘DELUCA, JACQUELINE’ Ross Good; Brian Wanca

Cc: ESamore@salawus.com; COYLE, MICHAEL; BRENNAN, VERA; Hoeppner, Yesha
(YHoeppner@salawus.com)

Subject: RE: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages [IWOV-

Active.FID382189]

Counsel: Your attached response removes Defendants entirely from the redlined document Defendants sent last Friday,
October 19, which is not a “minor” change. Please advise whether Defendants are (1) willing to enter into a Stipulation
wherein they stipulate that Plaintiff and the Class seek only $500 per violation, and that Plaintiff and the Class are
expressly not seeking to treble that amount to $1,500 per violation; or (2) willing to agree that the Statement may be
titled “Plaintiff's Unopposed Statement Regarding Damages.” W. Solberg

From: DELUCA, JACQUELINE [mailto:JDELUCA@fraserstryker.com]

Sent: Monday, October 22, 2018 4:03 PM

To: Wallace Solberg <wsolberg@andersonwanca.com>; Ross Good <rgood@andersonwanca.com>; Brian Wanca
<bwanca@andersonwanca.com>

Cc: ESamore@salawus.com; COYLE, MICHAEL <MCOYLE@FraserStryker.com>; BRENNAN, VERA

<VBRENNAN @FraserStryker.com>; Hoeppner, Yesha (YHoeppner@salawus.com) <YHoeppner@salawus.com>
Subject: RE: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages [IWOV-Active.FID382189]

Wallace:

We have had the chance to speak with our client about your proposed filing. We have no objection to Plaintiffs’ filing of
the attached document, which has minor changes from that which Eric sent you last week.

Jacquie

Jacqueline M. DeLuca

Attorney

s Fraser Stryker PC LLO
Bees aay wsae atte 500 Energy Plaza | 409 South 17th Street | Omaha, NE 68102
yaa erm Direct Dial 402.978.5268 | Fax 402.341.8290

jdeluca@fraserstryker.com

The information contained in this message is confidential and may be attorney-client privileged. It is intended only for
the use of the individual or entity identified above. If the receiver of this message is not the intended recipient, you are
hereby notified that reading, distribution, use, or copying of this message is strictly prohibited. If you have received
this message in error, please immediately notify the sender by replying to the address noted above and delete the
message. Thank you.

 

 

From: Wallace Solberg [mailto:wsolberg@andersonwanca.com]
Sent: Monday, October 22, 2018 1:07 PM

To: Samore, Eric; Ross Good
Cc: Hoeppner, Yesha; Brian Wanca; Ryan Kelly; COYLE, MICHAEL
Subject: RE: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages [IWOV-Active.FID382189]

Eric: We have no objection to your red-lined changes. Please advise if your client has approved. Thanks W. Solberg
 

Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 20 of 21 PagelD #:13515

 

From: Samore, Eric [mailto:ESamore@salawus.com]
Sent: Friday, October 19, 2018 1:23 PM

To: Ross Good <rgood@andersonwanca.com>
Cc: Wallace Solberg <wsolberg@andersonwanca.com>; Hoeppner, Yesha <YHoeppner@salawus.com>; Brian Wanca
<bwanca@andersonwanca.com>; Ryan Kelly <rkelly@andersonwanca.com>; COYLE, MICHAEL

<MCOYLE@FraserStryker.com>
Subject: RE: PHI v. A-S--PI.'s Proposed Stipulation re Statutory Damages [IWOV-Active.FID382189]

Ross,
I have made a few minor suggested edits in redline to the proposed stipulation. e.g. since it just concerns what
Plaintiff is requesting, I do not believe that it can accurately be described as a “Joint Stipulation”.
Please review my attached edits and Jet me know what you think.
_Mike Coyle is out until Monday, and I need his agreement too.
Thank you for your attention to this matter.
Best regards,
Eric

 

From: Ross Good [mailto:rgood@andersonwanca.com]
Sent: Friday, October 19, 2018 9:22 AM

To: Samore, Eric
Cc: Wallace Solberg; Hoeppner, Yesha; Brian Wanca; Ryan Kelly
Subject: Re: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages

Eric,

This email follows Plaintiff's proposed Stipulation sent to you on Wednesday and your response stating you were going to consult .
with your client. If you do not advise us by close of business today, October 19, that Defendants agree to the Stipulation as written, we
will take that as Defendants’ refusal to enter into the proposed Stipulation.

Thanks

Ross Good

Anderson + Wanca

3701 Algonquin Rd., Suite 500
Rolling Meadows, IL 60008
rgood@andersonwanca.com - EMail
(847) 350-9861 - Direct Line

(847) 350-9861 - Direct Fax

(847) 368-1500 - Office Phones
(847) 368-1501 - Office Fax

On Thu, Oct 18, 2018 at 1:15 PM Samore, Eric <ESamore@salawus.com> wrote:
thanks Wally.

I am checking with my client and will circle back. °

 

From: Wallace Solberg [mailto:wsolberg@andersonwanca.com}
Sent: Wednesday, October 17, 2018 4:55 PM

To: Samore, Eric; Hoeppner, Yesha
 

Case: 1:12-cv-05105 Document #: 312-1 Filed: 10/26/18 Page 21 of 21 PagelD #:13516

Cc: Ross Good; Brian Wanca; Ryan Kelly
Subject: PHI v. A-S--Pl.'s Proposed Stipulation re Statutory Damages

Eric: This email follows our telephone conversation yesterday afternoon after Court. Although you stated
Defendants were not interested in entering a stipulation, Plaintiff offers the following as to damages, namely, a
Stipulation wherein Plaintiff and the Class state they only seek $500 per violation of the TCPA, and do not and
will not seek to treble that amount to $1,500 per violation. Please advise if Defendants are agreeable to the
attached proposed stipulation. W. Solberg

Wallace C. Solberg, Esq.

ANDERSON+WANCA

3701 Algonquin Road, Suite 500

Rolling Meadows, Illinois 60008

Telephone: (847) 368-1500

Facsimile: (847) 368-1501
E-mail: wsolberg@andersonwanca.com

Website: www.andersonwanca.com
